DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Response to Amendment and Arguments
In view of the amendment filed on March 9, 2022, claims 1, 3 and 9 have been amended. Claims 1-22 are pending with claims 14-22 have been withdrawn from further consideration as being drawn to a non-elected invention.
The amendment to claims 1 and 9 fails to overcome all rejections in the Office Action dated December 10, 2021 for the reason set forth in details below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 9 recite the limitation of (T/LN) < ((2σ)/(πE)). Examiner notes that this new mathematical formula, especially numeral “2”, is nowhere to be found the specification and drawings.
Claims 2-8 are rejected for the same reason as claim 1 by virtue of dependency on claim 1. 
Claims 10-13 are rejected for the same reason as claim 9 by virtue of dependency on claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Butwell et al. (US 5,928,268) in view of Saderlis et al. (US 5,269,806, which is cited in the IDS filed on July 16, 2021) and further in view of OnlineMetals.com as evidentiary reference.

Referring to claim 1, Butwell discloses an elastic suture needle (Figs. 1-7) comprising an elongated body 20 having a proximal end 16, a distal end 18, a length extending from the proximal end to the distal end, a top surface 32 extending along the length of said elongated body, and a bottom surface 34 extending along the length of said elongated body (Figs. 1-2 and 7), wherein said elongated stainless steel body has a width that remains constant between said top surface 32 and bottom surface 34 of said elongated stainless steel body (Figs. 1-2 and 7. Col. 3, lines 63-66: “curved rectangular bodied surgical needle 10” (emphasis added)), wherein said elongated body has dimensions that are calculated using the equation T/LN<(2*σ)/(πE), where T is the thickness of said elongated body (in col. 5, lines 7-9, Butwell discloses the thickness of the surgical needle between approximately 0.01 and 0.1 inch. Examiner notes that 0.01 inch is equal 0.25 mm and 0.1 inch is equal 2.5 mm), LN is the length of the neutral axis of said elongated body (in col. 4, lines 48-52, Butwell discloses the length of the surgical needle can cover the full range of sizes known to those skill in the art such as  from approximately 5 to 50 mm in length. Examiner notes that the “such as from approximately 5 to 50mm in length” suggests that surgical needle with longer length is also known in the art), σ is the yield strength of said elongated body, and E is the Young's modulus of said elongated body (in col. 4, lines 57-59 Butwell discloses the needle is made from stainless steel 300 or 400 series). Butwell discloses the invention substantially as claimed except for disclosing a specific type of stainless steel within 400 series stainless steel.

Referring again to claim 1, however, in the same field of endeavor, which is a surgical needle, Sardelis discloses the needle is made from stainless steel type AISI 455 (in col. 3, lines 45-50) and the length of the needle can be 65 mm (col. 3, lines 15-16). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have used stainless steel type AISI 455 to make needle of Butwell since this material has been well known for making surgical needle. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to modify the length of the needle of Butwell to 65 mm as suggested by Sardelis for utilizing on certain location in a patient body. According to OnlineMetals.com, accessed on July 25, 2021 and December 9, 2021, stainless steel type AISI 455, which is martensitic stainless steel, has yield strength of 1634 MPa and Modulus of Elasticity or Young’s modulus of 200 GPa (200,000 MPa). With E= 200,000 MPa and yield strength is 1634 MPa then (2*σ)/(πE) equal to 0.005. If Butwell’s needle has a thickness (T) of 0.25 mm (col. 4, lines 48-52) and a length (LN) of 65 mm (Sardleis: col. 3, lines 15-16) then T/LN is 0.004, which is less than 0.005. Thus, the needle with a thickness of 0.25 mm and a length of 65 mm will satisfied the equation above.

Referring to claim 2, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said elongated body comprises stainless steel (col. 3, lines 45-50).

Referring to claim 3, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 2, wherein said stainless steel is selected from the group of stainless steels consisting of martensitic stainless steels, austenitic stainless steels, martensitic-aged (mar-aged) stainless steels (Sardelis: col. 3, lines 45-50).

Referring to claim 4, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 1, Butwell further discloses a suture attachment portion 16 (Fig. 1) proximal to the proximal end of said elongated body and a tip 18 distal to the distal end of said elongated body. Sardelis discloses needle 10 (Fig. 1) includes a suture attachment barrel (the portion at lead line 60 as shown in Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have substitute the rectangular shape of the suture attachment portion 16 of Butwell with a barrel shape as disclosed by Sardelis since it has been held that substitution of one known element for another to obtain predictable result (i.e., a secure attachment of suture to needle) is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Referring to claim 5, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said top surface of said elongated body includes a flat top surface 32 that extends along the length of said elongated body, and wherein said bottom surface 34 of said elongated body include a flat bottom surface that extends along the length of said elongated body (Figs. 1-2 and 7. Col. 3, lines 63-66: “curved rectangular bodied surgical needle 10” (emphasis added)). 

Referring to claim 6, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 5, wherein the thickness T of said elongated body is a distance between said flat top surface 32 of said elongated body and said flat bottom surface 34 of said elongated body (Fig. 2. col. 5, lines 7-11, Butwell discloses the thickness of the surgical needle between approximately 0.01 and 0.1 inch between planar surfaces 32 and 34). 

Referring to claim 7, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said elongated body is curved with said top surface 32 of said elongated body defining a concave aspect of said curved elongated body and said bottom surface 34 defining a convex aspect of said curved elongated body (Figs. 2 and 7). 

Referring to claim 8, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said elongated body comprises martensitic-aged stainless steel having a yield strength of about 1500-2200 MPa and a Young's modulus of about 200-205 GPa (see paragraph 6 above). 

Referring to claim 9, Butwell/Sardelis discloses an elastic suture needle 10 (Figs. 1-7) comprising an elongated stainless steel body 12 having a proximal end 16, a distal end 18, a length extending from the proximal end to the distal end, a flat top surface 32 extending along the length of said elongated stainless steel body (Figs. 2 and 7), and a flat bottom surface 34 (Figs. 2 and 7) extending along the length of said elongated stainless steel body, wherein said elongated body has dimensions that are calculated using the equation T/LN<(2*σ)/(πE), where T is the thickness defined as a distance from said flat top surface to said flat bottom surface of said elongated stainless steel body, LN is the length of the neutral axis of said elongated stainless steel body, σ is the yield strength of said elongated stainless steel body, and E is the Young's modulus of said elongated stainless steel body (see rejection of claim 1 above). 

Referring to claim 10, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 9, wherein said elongated stainless steel body 12 is curved with said flat top surface 32 of said elongated stainless steel body defining a concave aspect of said curved elongated body and said flat bottom surface 34 of said elongated stainless steel body defining a convex aspect of said curved elongated body (Figs. 2 and 7). 

Referring to claim 11, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 9, wherein said stainless steel is selected from the group of stainless steels consisting of martensitic stainless steels, austenitic stainless steels, martensitic-aged (mar-aged) stainless steels (Sardelis: col. 3, lines 45-50).

Referring to claim 12, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 9, wherein said elongated body 12 comprises martensitic-aged stainless steel having a yield strength of about 1500-2200 MPa and a Young's modulus of about 200-205 GPa (see rejection of claim 1 above). 

Referring to claim 13, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 9, wherein said elastic suture needle comprises: a tip located 18 (Fig. 1) at a distal-most end of said elongated stainless steel body; a suture attachment portion (Fig. 1) located at a proximal-most end of said elongated stainless steel body. Sardelis discloses needle 10 (Fig. 1) includes a suture attachment barrel (the portion at lead line 60 as shown in Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have substitute the rectangular shape of the suture attachment portion 16 of Butwell with a barrel shape as disclosed by Sardelis since it has been held that substitution of one known element for another to obtain predictable result (i.e., a secure attachment of suture to needle) is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771